     Case 19-17921-mkn        Doc 269     Entered 03/10/20 15:15:02        Page 1 of 21



 1    ROBERT E. ATKINSON, ESQ., Bar No. 9958
 2
      Email: robert@nv-lawfirm.com
      ATKINSON LAW ASSOCIATES LTD.
 3    376 E Warm Springs Rd, Suite 130
      Las Vegas, NV 89119
 4    Telephone: (702) 614-0600
 5
      Facsimile: (702) 614-0647
      Attorney for Brian D. Shapiro, Trustee
 6
                             UNITED STATES BANKRUPTCY COURT
 7                                  DISTRICT OF NEVADA
 8
        In re:                                        Case No. 19-17921-mkn
 9                                                    Chapter 7
        GENERATION NEXT FRANCHISE
10      BRANDS, INC.,
11
                                                      CERTIFICATE OF SERVICE
                        Debtor.
12

13                                                    Jointly Administered:
            Affects All Debtors                       19-17921-mkn GENERATION NEXT
14          Affects GENERATION NEXT                                FRANCHISE BRANDS, INC.
            FRANCHISE BRANDS, INC.                                 (Lead)
15
            Affects REIS & IRVY’S INC.                19-17922-mkn REIS & IRVY’S INC.
16          Affects PRINT MATES, INC.                 19-17923-mkn PRINT MATES, INC.
            Affects 19 DEGREES, INC.                  19-17924-mkn 19 DEGREES, INC.
17

18

19   The undersigned hereby certifies that I caused to be served the following document(s):
20              MOTION FOR AN ORDER: (I) APPROVING SALE OF CERTAIN ESTATE
21               ASSETS FREE AND CLEAR OF LIENS; AND (II) APPROVING
                 STIPULATIONS REGARDING LIEN RELEASES (DE #255)
22
                NOTICE OF HEARING AND NOTICE OF ENTRY OF ORDER SHORTENING
23               TIME (DE #268)

24   at the time and by the following means to the persons and entities as listed below:

25          ■ ECF – On March 7, 2020 (DE #255) and March 9, 2020 (DE #268) to:

26               RYAN A. ANDERSEN on behalf of Creditor IPFS CORPORATION (lc)
                 ryan@vegaslawfirm.legal, tatiana@vegaslawfirm.legal;ecf-
27
                 df8b00a4597e@ecf.pacerpro.com;notices@nextchapterbk.com
28




                                                     -1-
     Case 19-17921-mkn   Doc 269    Entered 03/10/20 15:15:02   Page 2 of 21



 1            RYAN A. ANDERSEN on behalf of Creditor MORENA III, LLC
              ryan@vegaslawfirm.legal, tatiana@vegaslawfirm.legal;ecf-
 2
              df8b00a4597e@ecf.pacerpro.com;notices@nextchapterbk.com
 3
              RYAN A. ANDERSEN on behalf of Creditor SR18 MORENA BUSINESS
 4            CENTER, LLC
              ryan@vegaslawfirm.legal, tatiana@vegaslawfirm.legal;ecf-
 5
              df8b00a4597e@ecf.pacerpro.com;notices@nextchapterbk.com
 6
              ROBERT E. ATKINSON on behalf of Trustee BRIAN D. SHAPIRO
 7            robert@nv-lawfirm.com, bknotices@nv-lawfirm.com
 8
              CANDACE C CARLYON on behalf of Creditor GENEXT LOAN, LLC
 9            ccarlyon@carlyoncica.com,
              CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;Dcica@carlyoncica.co
10            m
11
              MARIA G. CARR
12            mcarr@mcdonaldhopkins.com

13            DAWN M. CICA on behalf of Creditor GENEXT LOAN, LLC
              dcica@carlyoncica.com,
14
              nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcic
15            a@carlyoncica.com;tosteen@carlyoncica.com

16            JOSEPH M COLEMAN on behalf of Creditor OFFICIAL COMMITTEE OF
              UNSECURED CREDITORS
17
              jcoleman@krcl.com
18
              BARRY E HAGER on behalf of Creditor SR18 MORENA BUSINESS CENTER,
19            LLC
              bhager@tahlaw.com
20

21            IPFS CORPORATION (lc)
              RYAN@VEGASLAWFIRM.LEGAL
22
              MICHAEL J. KACZKA
23
              mkaczka@mcdonaldhopkins.com
24
              WILLIAM M. NOALL on behalf of Creditor OFFICIAL COMMITTEE OF
25            UNSECURED CREDITORS
              bknotices@gtg.legal, wnoall@gtg.legal
26

27            TRACY M. O'STEEN on behalf of Creditor GENEXT LOAN, LLC
              tosteen@carlyoncica.com, crobertson@carlyoncica.com;
28            nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com



                                             -2-
     Case 19-17921-mkn    Doc 269   Entered 03/10/20 15:15:02     Page 3 of 21



 1
              SCOTT N OPINCAR on behalf of Debtor GENERATION NEXT FRANCHISE
 2
              BRANDS, INC.
 3            sopincar@mcdonaldhopkins.com

 4            SCOTT N OPINCAR on behalf of Jnt Admin Debtor 19 DEGREES, INC.
              sopincar@mcdonaldhopkins.com
 5

 6            SCOTT N OPINCAR on behalf of Jnt Admin Debtor PRINT MATES, INC.
              sopincar@mcdonaldhopkins.com
 7
              SCOTT N OPINCAR on behalf of Jnt Admin Debtor REIS & IRVY'S, INC.
 8
              sopincar@mcdonaldhopkins.com
 9
              SCOTT N. OPINCAR
10            sopincar@mcdonaldhopkins.com
11
              BRIAN D. SHAPIRO
12            brian@trusteeshapiro.com, cathy@trusteeshapiro.com;nv22@ecfcbis.com

13            U.S. TRUSTEE - LV - 7, 7
              USTPRegion17.LV.ECF@usdoj.gov
14

15            MARK M. WEISENMILLER on behalf of Creditor OFFICIAL COMMITTEE OF
              UNSECURED CREDITORS
16            mweisenmiller@gtg.legal, bknotices@gtg.legal
17
              RYAN J. WORKS on behalf of Creditor SOCIALLY RESPONSIBLE BRANDS,
18            INC.
              rworks@mcdonaldcarano.com,
19            kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
20
              MATTHEW C. ZIRZOW on behalf of Attorney MARIA G. CARR
21            mzirzow@lzkclaw.com,
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
22
              MATTHEW C. ZIRZOW on behalf of Attorney MICHAEL J. KACZKA
23
              mzirzow@lzkclaw.com,
24            carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com

25            MATTHEW C. ZIRZOW on behalf of Attorney SCOTT N. OPINCAR
              mzirzow@lzkclaw.com,
26
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
27
              MATTHEW C. ZIRZOW on behalf of Creditor GENEXT LOAN, LLC
28            mzirzow@lzkclaw.com,



                                              -3-
     Case 19-17921-mkn     Doc 269      Entered 03/10/20 15:15:02         Page 4 of 21



 1            carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
 2
              MATTHEW C. ZIRZOW on behalf of Debtor 19 DEGREES, INC.
 3            mzirzow@lzkclaw.com,
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
 4
              MATTHEW C. ZIRZOW on behalf of Debtor GENERATION NEXT FRANCHISE
 5
              BRANDS, INC.
 6            mzirzow@lzkclaw.com,
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
 7
              MATTHEW C. ZIRZOW on behalf of Debtor PRINT MATES, INC.
 8
              mzirzow@lzkclaw.com,
 9            carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com

10            MATTHEW C. ZIRZOW on behalf of Debtor REIS & IRVY'S, INC.
              mzirzow@lzkclaw.com,
11
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
12
              MATTHEW C. ZIRZOW on behalf of Jnt Admin Debtor 19 DEGREES, INC.
13            mzirzow@lzkclaw.com,
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
14

15            MATTHEW C. ZIRZOW on behalf of Jnt Admin Debtor PRINT MATES, INC.
              mzirzow@lzkclaw.com,
16            carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
17
              MATTHEW C. ZIRZOW on behalf of Jnt Admin Debtor REIS & IRVY'S, INC.
18            mzirzow@lzkclaw.com,
              carey@lzkclaw.com;trish@lzkclaw.com;sara@lzkclaw.com;carita@lzkclaw.com
19

20
           ■ U.S. MAIL – On March 10, 2020 (both documents) to:
21
              The current Master Mailing Service List that is maintained by the Trustee pursuant to
22            court order [DE #195]. See Exhibit 1 attached.
23

24
     DATED: March 10, 2020                    ATKINSON LAW ASSOCIATES LTD.
25
                                              By:           /s/ Robert Atkinson
26
                                                    ROBERT E. ATKINSON, ESQ.
27
                                                    Nevada Bar No. 9958
                                                    Attorney for Brian D. Shapiro, Trustee
28




                                                    -4-
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 5 of 21




                        EXHIBIT 1
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 6 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 7 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 8 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 9 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 10 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 11 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 12 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 13 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 14 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 15 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 16 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 17 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 18 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 19 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 20 of 21
Case 19-17921-mkn   Doc 269   Entered 03/10/20 15:15:02   Page 21 of 21
